Citation Nr: 1525674	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 17, 2012 and a rating in excess of 50 percent on and after November 17, 2012 for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the decision below, the Board grants at least a 30 percent rating for PTSD prior to November 17, 2012.  The issues of entitlement to a rating in excess of 30 percent for PTSD prior to November 17, 2012 and entitlement to a rating in excess of 50 percent for PTSD on and after November 17, 2012, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 17, 2012, the Veteran's PTSD has manifested to at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Prior to November 17, 2012, the criteria for a rating of at least 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  A noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Here, the Veteran was granted service connection for PTSD in March 2010 and was assigned a noncompensable rating effective October 2009.  The Veteran then submitted a notice of disagreement and a March 2012 deferred rating decision accepted the notice of disagreement as timely.  See March 2011 notice of disagreement and March 2012 deferred rating decision.  A January 2013 rating decision then increased the Veteran's disability rating for PTSD to 50 percent, effective November 17, 2012, the date of a VA psychiatric examination report.  The Veteran now contends that his symptoms are more severe than the currently assigned ratings.    

The Board finds that the Veteran's disability picture more closely approximates at least a 30 percent rating prior to November 17, 2012.  A January 2010 VA examiner diagnosed the Veteran with "mild" PTSD, assigned a GAF score of 68, and stated that he "has mild and transient symptoms."  The Veteran stated that he had been married three times and that although he had a good relationship with his grandchildren, he did not have a relationship with his daughter.  He reported that he often forgets things and that he "counts things and is often somewhat compulsive."  It was also noted that he has trouble sleeping, as well as occasional nightmares, flashbacks, and panic attacks.  He has trouble controlling his anger and is hypervigilant.      

A September 2010 VA treatment record noted that the Veteran had PTSD and a GAF score of 70.  It was reported that the Veteran was easily startled by noise and that he does not enjoy crowds. 

March 2011 statements from the Veteran and his family report that the Veteran has missed sport activities and school concerts of his family members due to a fear of large crowds.  It was noted that he has sleep problems and fear of loud noises.  The Veteran reported that he has flashbacks of his injuries in Vietnam.  

Thus, in light of the January 2010 VA examination report and lay statements from the Veteran and his family, the Board finds that his PTSD symptoms have manifested to at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, a rating of at least 30 percent is warranted.  To this extent, the appeal is granted.  


ORDER

A rating of at least 30 percent prior to November 17, 2012 for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.   
 

REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 30 percent prior to November 17, 2012 and a rating in excess of 50 percent on and after November 17, 2012 is warranted.  During the December 2013 VA examination, the Veteran reported that he has received treatment from Dr. C.P. at the Kansas City VAMC since March 2011.  Thus, it appears that VA treatment records currently associated with the claims file and dated prior to June 2013 are incomplete.  A remand is required to associate the outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  After the VA treatment records and any other pertinent records are associated with the claims file, the Veteran should be afforded a contemporaneous VA examination to determine the current nature and severity of his psychiatric disorder.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Board also notes that the VA treatment records include a diagnosis of alcohol dependence.  The examiner should discuss the nature and etiology of his alcohol dependence and whether it is caused or aggravated by his service-connected PTSD.    

Moreover, the Veteran contends that his PTSD impacts his ability to secure gainful employment.  In light of the Board's remand, the TDIU issue must be remanded because the claims are inextricably intertwined.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA mental health records dated from September 2010 to June 2013 and after December 2014.  Specifically look for records from Dr. C.P. who is identified in the December 2013 VA examination report.

2.  Resend the Veteran VA Form 21-8940 and ask him to complete information regarding his employment at the hotel identified in the December 2013 VA examination report.

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the extent and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

The examiner should also discuss the significance of the Veteran's diagnosed alcohol dependence and its relationship to his PTSD.  The examiner shall opine as to whether it is at least as likely as not that the Veteran's alcohol dependence is caused or aggravated by his service-connected PTSD.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The Veteran is currently service-connected for PTSD, coronary artery disease status post coronary bypass graft surgery, tinnitus, residuals of shell fragment wound to stomach, left ear hearing loss, and chest scar.   

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as problems with communication, concentration, and inter-personal relationships.  

7.  Then readjudicate the issues of entitlement to a rating in excess of at least 30 percent for PTSD prior to November 17, 2012 and in excess of 50 percent on and after November 17, 2012, as well as the claim for TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


